Title: From John Adams to James Lovell, 5 April 1790
From: Adams, John
To: Lovell, James



Dear Sir
New York April 5th. 1790

I am much obliged by your favor of March 20th and very apprehensive that this is not the only letter of yours unanswered. To leave your letters unanswered is in me very bad œconomy. The General is arrived here; but has as yet said nothing to me of his business.  Doctor Craigie shall have all the aid in my power to give him, in his pursuit of justice in your affair: but I do not at present see how I can assist him: perhaps he may point out a path.
This day the question of the assumption of the State debts is to be put in the house; the majority will not be large.  Pray how has the new government opperated upon commerce in Boston? Has it answered the expectations of the wise? Does it gain strength? or weakness? How is trade and Shipbuilding &c &c

John Adams